Cole, J.
The resolution of the board of supervisors is a very brief, direct and plain one. The only condition upon which the payment of the offered bounty rests is, that the party shall enlist and be mustered into the service from said county, under the recent call of the President. There is no requirement that the enlistment shall go to fill a quota; that it shall operate to exempt from the impending draft; that the credit shall be reported to and properly entered upon the books of the provost marshal ; nor any other than simply an enlistment and mustering in from the county under the call.
The plaintiff promptly enlisted under the inducements of the offer of bounty thus made, and was duly mustered into the military service of the United States from said county. The fact that he was not mustered in on the day of his enlistment, nor even promptly, ought not to defeat his recovery, because the time or manner of mustering in was not within his control, nor was the time or manner made a condition by the resolution, except that it was to be under the call. The only act which the plain till' *265could control was that of his voluntary enlistment; the mustering in, the credit, the report to the provost marshal, the prevention of the draft, and all other matters pertaining to the service, were beyond his control, and could not, under the terms of the resolution, be supposed to be within the duty or obligation of the party enlisting to either see after or to guarantee.
' Nor is the fact, if it be so, that there was no quota due from Buchanan county under the recent call mentioned in the resolution, any defense to the claim. The “ recent call ” was not exhausted so as to defeat volunteering under it, when the quota for Buchanan county was filled. The plaintiff could enlist and be mustered into the military service of the United States from said county after its quota was filled as well as before; and since the resolution did not require that the enlistment should be to fill the quota of Buchanan county, or even that it should bo credited to it on its quota, such conditions cannot now be insisted upon. The plaintiff cannot be required to do more than is specified by the resolution under the inducement of which he enlisted, and which formed the contract between the county and the plaintiff. It will hardly do to now say, that the spirit and purpose of the resolution was to fill the quota of Buchanan county and to prevent a draft there; for, since these are not mentioned as conditions, the plaintiff may have acted upon the more patriotic theory, that the object was to provide men to enable the United States Government to crush the rebellion ; and that so long as there remained even one man necessary to complete the recent call of 300,000, he would be received thereunder from said county.
The plaintiff enlisted and was mustered into the military service of the United States under the (then) recent call; and further, the county obtained credit for it, and it was allowed upon a subsequent quota assigned to the *266county, which, was to-that extent relieved from liability to a then future draft; and he faithfully performed his service — thereby doing all, and more than, he was required by the resolution to do. Under such circumstances, the county cannot escape the obligation to perform its promise, by insisting upon a spirit and purpose not necessarily or fairly implied by its offer. Nor does the argument that under this construction of the resolution enlistments might have been made under it down to the end of the war, if it was true, at all affect its correctness ; since it was competent for the board of supervisors to withdraw the offer by repealing the resolution at any time.
Contracts of this character should be liberally construed in favor of those, who, under the inducements thus offered, enter into obligations and a service from which they cannot withdraw, and which are so essential to the maintenance of government. The plaintiff in this case has brought himself very clearly within the terms of the resolution, and is therefore entitled to have the judgment
Affirmed.